Citation Nr: 1702240	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  09-16 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for obstructive sleep apnea.

2.  Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from October 1997 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In August 2007, the RO denied service connection for left knee and skin conditions.  In March 2009, the RO granted service connection for obstructive sleep apnea and assigned a 50 percent rating effective from February 16, 2007.  In June 2010, the RO granted service connection for GERD and assigned a 10 percent rating effective from February 25, 2010.  The Veteran perfected appeals for all the listed issues.

These issues were previously remanded by the Board in November 2013 and August 2015 for additional development.

The issue of entitlement to service connection for a skin condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Obstructive sleep apnea is not manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, and does not require a tracheostomy.

2.  GERD is not productive of considerable impairment of health.

3.  Left knee degenerative changes are etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 50 percent for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.100, Diagnostic Code 6847 (2016).

2.  The criteria for an initial rating higher than 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7346 (2016).

3.  The criteria for service connection for left knee degenerative changes have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Obstructive Sleep Apnea

The Veteran is currently assigned a 50 percent rating for obstructive sleep apnea under Diagnostic Code (DC) 6847.  Under this code, a 50 percent rating is assigned when sleep apnea requires the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  The next higher 100 percent rating is warranted when the condition results in chronic respiratory failure with carbon dioxide retention or cor pulmonale, or when the condition requires a tracheostomy.  38 C.F.R. § 4.97, DC 6847.

The Board finds that the criteria for the higher 100 percent rating have not been met.  Private records dated July 2007 show the Veteran was prescribed a CPAP for his sleep apnea, consistent with the criteria for the assigned 50 percent rating.

During a November 2008 VA examination, the Veteran reported that he was prescribed a CPAP machine and was no longer fatigued during the day.  He denied any respiratory disease, dyspnea on exertion, or asthma.  An additional VA examination was conducted in October 2009 and found respiratory function to be normal.  Another VA examination in March 2014 noted that the Veteran used a CPAP every night, but did not experience chronic respiratory failure and had not undergone a tracheostomy.

The Veteran's VA treatment records also reflect use of a CPAP machine, but do not show any findings of chronic respiratory failure or a tracheostomy.

In sum, the competent medical evidence of record is clear that the Veteran's obstructive sleep apnea is not manifested by chronic respiratory failure and has not been treated with a tracheostomy, and therefore the criteria for a higher rating for obstructive sleep apnea have not been met.

B.  GERD

The Veteran is currently assigned a 10 percent rating for his GERD under DC 7399-7346.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Id.

Diagnostic Code 7346, which addresses hiatal hernia, assigns a 60 percent rating is assigned with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent evaluation where there are two or more of the symptoms of a 30 percent evaluation with less severity.  38 C.F.R. § 4.114, DC 7346.

Private treatment records from January 2010 show the Veteran was seen for heartburn problems.  He denied any nausea or vomiting.  On examination, he was well-nourished and in no distress.  He was prescribed Famotidine.

The Veteran underwent a VA examination in May 2010.  He reported an occasional episode of dysphagia occurring twice, but had no pyrosis or epigastric pain.  He reported occasional left-sided pain which was not severe.  He had an episode of emesis tinged with blood the prior week and was given a suppository for nausea.  He denied any regurgitation.  He reported having some reflux and heartburn when not taking medication.  However, he was recently prescribed Famotidine, and stated that if he takes it, he is not symptomatic.  There was no history of melena, anemia, or hospitalizations.  On examination, there were no signs of anemia, and the Veteran was well-nourished.

In February 2013, the Veteran called his VA treatment center to say that he had been vomiting blood for 9 hours.  He was advised to go to the emergency room.

Another VA examination was conducted in March 2014.  The Veteran reported that manifestations of his GERD included a burning sensation in his throat.  He took Ranitidine daily, and stated that as long as he is taking it, he did not have symptoms.  The examiner noted that there was no indication of recurrent epigastric distress, pain, vomiting, weight loss, hematemesis, melena, anemia, or severe impairment of health.  In an August 2015 supplemental opinion, the examiner noted that GERD was mild as it did not significantly impact his work duties.

Based on the evidence, an initial rating higher than 10 percent is not warranted.  As noted above, the criteria for the next higher 30 percent rating require that symptoms of GERD be productive of considerable impairment of health.  In this case, the Veteran's treatment records and VA examinations indicate that he was well-nourished and in no distress throughout the appeal period.  The examiner stated in August 2015 that the Veteran's condition was "mild."  Notably, while the Veteran reported vomiting with blood in March 2010 and February 2013, there is no indication that these episodes resulted in any considerable impairment of the Veteran's health.  

In addition, the Veteran reported during his May 2010 and March 2014 VA examinations that he was not symptomatic only as long as he took his prescribed medication.  In assigning a disability rating, the Board may not consider the ameliorative effects of medication, and may not deny entitlement to a higher rating, where such effects are not explicitly contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Here, the criteria found in DC 7346 do not contemplate the effects of medication.  However, at the time he was first prescribed Famotidine in January 2011, the Veteran reported heartburn problems but denied any nausea or vomiting, and he was well-nourished.  Similarly, during his May 2010 VA examination, he reported that he experienced heartburn and reflux when not taking his medication, but did not report any vomiting or other symptoms that could be productive of considerable impairment of his health.  Therefore, the evidence does not establish that the Veteran's symptoms, untreated, would result in a level of impairment consistent with the higher 30 percent rating.

C.  Extraschedular Consideration

The Board has also considered whether an extraschedular rating is appropriate.  If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  The Veteran has not raised the issue of an extraschedular rating, and for the reasons discussed above, there is no indication that either his sleep apnea or GERD disabilities results in any symptoms not contemplated by the rating schedule.  That is, his fatigue and daytime somnolence are specifically accounted for under DC 6847.  His heartburn, reflux, and vomiting are considered under DC 7346.  There is no indication that any of his service-connected disabilities on appeal result in symptoms that fall so far outside the rating schedule as to render its application inadequate.  Therefore, no further discussion of an extraschedular rating is required.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R.      § 3.303(a) (2016).

With respect to element (1), a current condition, the Veteran submitted a February 2015 opinion from a private physician, who stated that a recent MRI of the Veteran's left knee showed degenerative changes and evidence of prior surgery.  VA treatment records beginning in October 2011 note a diagnosis of "knee pain, likely PFPS (patellofemoral pain syndrome)."  Therefore, element (1) has been satisfied.

With respect to element (2), an in-service incurrence, service treatment records show the Veteran injured his left knee in February 2000 when someone fell on the knee while he was playing sports.  He was diagnosed with a hyperextension injury.  He underwent treatment on his knee over the next several months.  Additional records from August 2000 noted that, despite appropriate physical therapy, the Veteran continued to experience persistent pain.  He underwent an arthroscopy, which showed no tears, loose bodies, or other abnormalities in the knee.  Records from September 2000 show that he continued to experienced pain with prolonged walking or traversing stairs.  His June 2001 separation examination was normal, though the prior knee injury and normal arthroscopy were noted.  Collectively, these findings satisfy element (2).

With respect to element (3), a link between the current condition and service, the February 2015 private opinion stated that the degenerative changes and evidence of prior surgery seen on MRI were consistent with his prior injury during service.

The Veteran also underwent a VA examination in March 2014, but the examiner did not diagnose a knee condition based on a benign examination.  In October 2014, the examiner stated that VA records show no definitive diagnosis of a knee condition, just self-reported pain and possible patellofemoral pain syndrome.  In an August 2015 opinion, the examiner stated that she had now reviewed the claims file, but that the Veteran had not had any further knee injuries or procedures since his arthroscopy in service.

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

In this case, the Board does not find the VA examiner's opinions, viewed collectively, to be probative in assessing the nature and etiology of the Veteran's left knee condition.  First, the examiner stated that VA records showed "possible" patellofemoral pain syndrome, despite the fact that they indicate the condition to be "likely."  Second, after reviewing the claims file for the first time in August 2015, she made no comment or reference to the findings documented in service.  Finally, her opinions do not include, or are not based on, any current diagnosis.

The February 2015 opinion, which is limited in its rationale, nonetheless links degenerative and post-surgical changes found on MRI to the Veteran's in-service injury.  Therefore, the Board finds it sufficiently probative to satisfy element (3) of service connection.

As all three elements have been met, service connection for degenerative changes of the left knee is warranted.

III.  The Duties to Notify and Assist

With respect to the Veteran's claim for service connection for a left knee condition, the Board is granting in full the benefit sought on appeal.  Therefore, any noncompliance with the Veterans Claims Assistance Act (VCAA) with respect to that issue ultimately amounted to no more than harmless error.

As to the remaining issues, under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran is challenging the initial evaluations assigned following grants of service connection.  In such cases, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  He has not alleged any specific notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's sleep apnea and GERD conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions). 


ORDER

An initial rating higher than 50 percent for obstructive sleep apnea is denied.

An initial rating higher than 10 percent for GERD is denied.

Service connection for left knee degenerative changes is granted.


REMAND

Unfortunately, additional development is necessary prior to adjudicating the claim for service connection for a skin disorder on the merits.

The claim was previously remanded to afford the Veteran a VA examination, and again to ensure that the examiner reviewed the claims file.  However, the opinions that were generated remain inadequate.

The VA examination was conducted in March 2014.  The examiner did not render a diagnosis, and noted that the Veteran stated that he had not sought any treatment for a skin condition since his separation from service.  In an October 2014 opinion, she stated that a review of the Veteran's VA treatment records from 2009 to 2014 do not document a diagnosis of a skin disorder.  In August 2015, after reviewing the complete claims file, the examiner reiterated the Veteran's statement that he had not had any treatment for a skin condition since 2001.

However, private treatment records from June 2006 show the Veteran was diagnosed with acute urticaria.  In December 2011, VA records show he was diagnosed with acrochordon (skin tags).  In addition, service treatment records show diagnoses of folliculitis, lichen nitidus, parakeratosis, and hyperkeratosis.  None of these findings were addressed by the VA examiner, and therefore a new examination is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, an adequate examination must be provided).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed skin condition.  The examiner selected should be different from the one who provided the March 2014 VA examination and October 2014 and August 2015 opinions.

The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed as part of the examination.  A complete history should be taken from the Veteran, and all indicated tests and studies should be completed.  Following completion of the examination, the examiner should address the following:

a) What are the current skin diagnoses?

b) For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's military service, to include any skin condition diagnosed during service?

Although the examiner must review the claims file, his/her attention is directed to the following:

i) Service treatment records dated December 1999 show the Veteran experienced a rash around the site of his anthrax vaccination.  He was diagnosed with mild folliculitis, well-localized.

ii) Service treatment records dated April 2000 show a six-month history of enlarging hypopigmented plaques on the dorsum of the Veteran's hand.  Treatment with topical steroids and anti-fungal medications resulted in no improvement.

iii)  A July 2000 biopsy of the left thumb was consistent with lichen nitidus.  Parakeratosis and hyperkeratosis were also present.  The differential diagnosis included lichenoid drug eruption, although no eosinophils were seen.

iv)  A June 2001 separation examination was normal.

v)  Private treatment records dated June 2006 show the Veteran reported a rash all over his body, and that he had been very itchy for five days.  He was diagnosed with acute urticaria.

vi)  VA treatment records dated December 2011 show the Veteran noticed a growth under his right arm last year, and recently noticed another one.  He was diagnosed with acrochordon (skin tags).

The examiner must provide a complete explanation for all opinions, citing to the medical evidence of record when necessary to support the conclusion reached.  If the examiner is unable to render the requested opinion without resorting to speculation, he/she must state whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

3.  Following completion of the above, readjudicate the Veteran's claim for service connection for a skin condition.  If the claim is not granted, send the Veteran and his representative a supplemental statement of the case (SSOC), and allow them an appropriate time to respond before returning the issue to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


